Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 3, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00691-CV


                 E & J TRANSPORTATION, INC., Appellant

                                        V.

HELLENIC LOGISTIC, LLC, ELENI VARVOUTIS A/K/A ELENI DRIER
  A/K/A ANNA HELENA DRIER AND SCOTT A. DRIER, Appellees

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1049452


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 12, 2015. On August 27,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.